               Case 7:18-cv-10244-VB Document 1 Filed 11/05/18 Page 1 of 21



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


   ANTHONY WAGAR,

                            Plaintiff,
                                                     Civil Action No. _____________
   v.

   GATEWAY ENERGY SERVICES
   CORPORATION,                                      Class Action Complaint

                           Defendant.



          Plaintiff Anthony Wagar, by his attorneys, Finkelstein, Blankinship, Frei-Pearson &

Garber, LLP, as and for his class action complaint, alleges, with personal knowledge as to his

own actions, and upon information and belief as to those of others, as follows:

                                     NATURE OF THIS CASE

          1.      This action seeks to redress the deceptive and bad faith pricing practices of

Gateway Energy Services Corporation (“Gateway” or “Defendant”) that have caused thousands

of residential consumers to pay considerably more for their electricity than they should otherwise

have paid.

          2.      Defendant has taken advantage of the deregulation of the retail electricity market

by luring consumers into switching electricity suppliers with false promises that it offers a

market based variable rate for electricity.

          3.      Defendant’s representations are deceptive. In reality, Defendant’s variable rates

are substantially higher than those otherwise available in the electricity market, and its rates do

not reflect changes in the wholesale cost Defendant pays for the electricity it supplies to its retail




{00296449 }
               Case 7:18-cv-10244-VB Document 1 Filed 11/05/18 Page 2 of 21



customers. As a result, unsuspecting consumers are being fleeced millions of dollars in

exorbitant charges for electricity.

          4.      This suit is brought pursuant to the New Jersey Consumer Fraud Act, N.J.S.A. 56:

8-1 et seq. and the common law on behalf of a class of Gateway residential consumers who were

charged a variable rate for electricity by Gateway from November 2012 to the present. It seeks,

inter alia, injunctive relief, actual damages and refunds, treble damages, punitive damages,

attorneys’ fees, and the costs of this suit.

                                               PARTIES

          5.      Plaintiff Anthony Wagar is a citizen of New Jersey residing in Colts Neck, New

Jersey. Mr. Wagar was a customer of Gateway from 2010 through approximately September

2018, and as a result of Defendant’s deceptive conduct, he incurred excessive charges for

electricity.

          6.      Defendant Gateway is a citizen of New York, having been organized under the

laws of New York, and during the time Plaintiff was a Gateway customer, Gateway had a

principal place of business or corporate headquarters in Montebello, New York, in Rockland

County. Gateway’s registered agent is in Nyack, Rockland County, New York. Defendant has

thousands of customers in New Jersey, and tens of millions of dollars in revenues.

                                           JURISDICTION

          7.      Subject matter jurisdiction in this civil action is authorized pursuant to 28 U.S.C.

§ 1332(d), as minimal diversity exists, there are more than 100 class members, and the amount in

controversy is in excess of $5 million.




{00296449 }                                         2
               Case 7:18-cv-10244-VB Document 1 Filed 11/05/18 Page 3 of 21



          8.      The Court has personal jurisdiction over Defendant because it is incorporated in

New York and used to be headquartered in this judicial district, and because Gateway’s

registered agent is in Nyack, Rockland County, New York.

                                       OPERATIVE FACTS

The History Of New Jersey’s Energy Industry

          9.      In 1999, New Jersey’s legislature and the New Jersey Board of Public Utilities

(“NJBPU”) deregulated the market for electricity. Among the goals of the reorganization were

increased competition and deregulation within the industry, with an eye towards achieving

greater consumer choice and an overall reduction of energy rates. As a result, the State’s electric

industry is open to competition, and consumers may choose their supplier of energy.

          10.     The new energy suppliers, who compete against local utilities such as Public

Service Electric and Gas Company (“PSE&G”), are known as energy service companies, or

“ESCOs.” While ESCOs supply the electricity, local utilities continue to deliver the commodity

to consumers’ homes. The local utility also continues to bill the customer for both the energy

supply and delivery costs. The only difference to the customer is which company sets the price

for the customer’s energy supply.

          11.     Before deregulation, retail residential consumers had to purchase both the supply

and the delivery of electricity from the local utility. The public policy motivation for allowing

consumers a choice of energy suppliers is to enable retail customers to take advantage of

competition between suppliers in the open market, as compared to the monopolistic and heavily

regulated utility. The premise behind this policy is that competition would result in ESCOs

being more aggressive and creative than the monopoly utility in reducing wholesale purchasing

costs and thereby lower prices for retail customers.



{00296449 }                                        3
              Case 7:18-cv-10244-VB Document 1 Filed 11/05/18 Page 4 of 21



          12.    Consumers who do not choose to switch to an ESCO for their energy supply

continue to receive their supply from their local utility.

          13.    In New Jersey, the NJBPU holds market-based auctions for utilities to purchase

electricity at wholesale on a three-year rolling basis on behalf of its customers. Pursuant to the

Electric Discount and Energy Competition Act of 1999, the power procured by utilities must be

purchased at prices consistent with market conditions. A third-party consultant manages the

auctions on behalf of the NJBPU, and the bidding processes and results are made publicly

available. As a result, these auctions reflect market-determined prices. Utilities then charge

their customers a rate based on market prices for supply obtained in the competitive wholesale

marketplace, plus other wholesale costs, namely transmission, capacity, ancillary, congestion,

and administrative costs as determined by the NJBPU -- without any markup or profit. Because

New Jersey utility rates do not include any profits, they serve as pure reflections of average

market costs of wholesale electricity, and associated costs.

          14.    ESCOs such as Gateway have various options to buy electricity at wholesale for

resale to retail customers, including: owning generation plants; purchasing from wholesale

marketers and brokers at the price available at or near the time it is used by the retail consumer

(i.e., the spot market); and by purchasing in advance of the time it is used by consumers, either

by purchasing energy to be used in the future or by purchasing futures contracts for the delivery

of energy in the future at a predetermined price (i.e., futures or swaps). The purpose of

deregulation is to allow ESCOs to use these and other innovative purchasing strategies to reduce

electricity costs, and pass those savings on to consumers.

          15.    Therefore, ESCOs should be able to offer rates competitive with, or substantially

lower than, utilities, and in fact many do. Indeed, Gateway and its parent corporation Direct



{00296449 }                                       4
              Case 7:18-cv-10244-VB Document 1 Filed 11/05/18 Page 5 of 21



Energy, offered fixed rates during the time Plaintiff was a Gateway customer that were

competitive with or much lower than New Jersey utility rates.

          16.    As part of the deregulation plan, ESCOs (like Gateway) do not have to file or seek

approval for the electricity rates they charge or the methods by which they set their rates with the

NJBPU.

          17.    Gateway exploits deregulation and the lack of regulatory oversight in the energy

market by luring customers with enticing teaser rates and false promises that it will offer market-

based variable rates when, in fact, Gateway’s rates are substantially higher than its own fixed

rates, competing ESCOs rates, and the local utilities’ rates, and are untethered from changes in

wholesale rates.

Mr. Wagar’s Experience

          18.    In 2010, Gateway offered to provide Mr. Wagar electricity services. In a

telephone conversation in which the representative likely used a standard and uniform sales

pitch, Gateway offered Mr. Wagar a market variable rate

          19.    The representation that Gateway’s variable rate would be based on market prices

was reinforced by Defendant’s standard Residential Terms & Conditions, which Gateway sent to

Mr. Wagar after his initial phone conversation with the Gateway representative.

          20.    Gateway then provided Mr. Wagar its standard and uniform Residential Terms &

Conditions that would govern their relationship. Gateway also provided Mr. Wagar with a

fourteen-day rescissionary period during which he could rescind the Terms & Conditions prior to

its commencement should he not agree to its terms. During that rescissionary period, the Terms

& Conditions served as a solicitation in which Gateway identified the basis upon which the

promised market-based variable rate would be determined.



{00296449 }                                      5
              Case 7:18-cv-10244-VB Document 1 Filed 11/05/18 Page 6 of 21



          21.    The Terms & Conditions contain a prominent section that represents the manner

in which Gateway promises to set the variable rate:

Variable-Rate Plan: The price for all electricity or natural gas sold under our Variable-Rate Plan
is a rate set by us each month based on our evaluation of a number of factors that affect the total
price of electricity or natural gas to a customer. The following description is not exhaustive of all
factors that may influence our pricing decision each month, but it does describe the major
components that influence our analysis in a typical month. Each month our management uses the
information described below, along with numerous other considerations, to determine how low a
price we can charge in the upcoming month.
     We determine the cost of all electricity or natural gas (including, where applicable,
         transmission costs, storage costs, transportation costs and line losses) that we have already
         obtained for delivery to customers in your utility territory for the upcoming
         month. Because we often acquire supply over time in preparation for future delivery needs
         (in an effort to mitigate the volatility in price) and do not acquire all of our required
         electricity or natural gas from the spot market, our supply costs may not directly follow
         spot market prices.
     If additional supplies of electricity or natural gas will be required for the upcoming month,
         we will determine the anticipated cost to acquire such additional supplies from the spot
         market.
     If we expect to have surplus supply for the upcoming month, we evaluate the expected
         income we may receive from selling the surplus. Additionally, with electricity, we may
         expect to have surplus or shortfall in any given hour of the upcoming month. In this case,
         we evaluate the expected income or costs that may be incurred by eliminating the surplus
         or shortfall.
     We evaluate, if known, the prices that your utility and other competitors in your area plan
         to charge in the upcoming month.
     We evaluate the amount of profit we hope to earn from the sale of electricity or natural gas
         in your utility territory.
     We evaluate any taxes that must be included in the rate we charge for electricity or natural
         gas in your jurisdiction.
     From time to time, and as a direct result of sudden or drastic increases in price, we may
         experience a higher level of cost to supply our customers than we wish to bill our customers
         in a single period. In these circumstances, we may amortize this expense to our customers
         over multiple billing cycles.

          22.    Any reasonable consumer would understand based on these representations that

Defendant’s variable rate would reflect Defendant’s costs for purchasing electricity at wholesale,

and that the variable rate would be competitive with the rate offered by the local utility and other

ESCOs. Mr. Wagar reasonably expected that Gateway’s variable rates for electricity would be



{00296449 }                                       6
              Case 7:18-cv-10244-VB Document 1 Filed 11/05/18 Page 7 of 21



based on market conditions, i.e., competitive and reflective of Gateway’s wholesale cost for

purchasing electricity.

          23.    Mr. Wagar switched from Jersey Central Power & Light (“JCPL”) to Gateway for

electricity in 2010, and he paid Gateway’s variable price until approximately September 2018.

For example, the following table identifies the billing periods beginning in January 2017 during

which Mr. Wagar was enrolled in Gateway’s electricity services, the variable rate Gateway

charged Mr. Wagar, the corresponding rate JCPL would have charged (which, as discussed

below, is a reasonable representation of a rate based on wholesale market conditions), and the

differences between Gateway’s and JCPL’s contemporaneous rates:

                          Gateway Rate        JCPL Rate           Difference       Percent
      Billing Period
                           Per kWh1            Per kWh            Per kWh         Difference
      1/11/17-2/7/17       $0.154900           $0.104168          $0.050732         48.70%
      2/8/17 – 3/8/17      $0.154900           $0.102102          $0.052798         51.71%
      3/9/17 – 4/6/17      $0.154900           $0.097231          $0.057669         59.31%
      3/9/17 – 4/9/17      $0.154900           $0.097230          $0.057670         59.31%
      4/7/17 – 5/8/17      $0.156150           $0.097230          $0.058920         60.60%
      5/9/17 – 6/9/17      $0.159900           $0.092240          $0.067660         73.35%
     6/10/17 – 7/11/17     $0.164025          $0.092469           $0.071556         77.38%
     7/12/17 – 8/8/17      $0.172929          $0.092353           $0.080576        87.25%
      8/9/17 – 9/8/17      $0.175500           $0.091593          $0.083907         91.61%
     9/9/17 – 10/10/17     $0.176906          $0.094865           $0.082041         86.48%
    10/11/17 – 11/9/17     $0.178350           $0.094879          $0.083471         87.98%
    11/10/17 – 12/8/17     $0.172155           $0.095463          $0.076692         80.34%
     12/9/17 – 1/10/18     $0.165576          $0.096929           $0.068647         70.82%
     1/11/18 – 2/8/18      $0.162448          $0.096771           $0.065677        67.87%
      2/9/18 – 3/9/18      $0.166390           $0.100056          $0.066334         66.30%
     3/10/18 – 4/7/18      $0.187700          $0.101599           $0.086101        84.75%
      4/8/18 – 5/7/18      $0.186813           $0.101634          $0.085179         83.81%
      5/8/18 – 6/7/18      $0.182026           $0.092946          $0.089080         95.84%
     6/8/18 – 7/10/18      $0.186964          $0.086699           $0.100265        115.65%
     7/11/18 – 8/8/18      $0.213100          $0.086862           $0.126238        145.33%
     8/9/18 – 9/10/18      $0.214070          $0.090937           $0.123133        135.40%




1
     Electricity is sold to consumers by the kilowatt hour, or kWh.
{00296449 }                                        7
              Case 7:18-cv-10244-VB Document 1 Filed 11/05/18 Page 8 of 21



          24.     That Defendant’s variable rate is not in fact a competitive market rate based on

the wholesale cost of electricity is demonstrated by the fact that Defendant’s rate was

significantly higher than JCPL’s rates. For example, from January 2017 to September 2018,

Gateway’s rate was higher than JCPL’s rate every single month. On average, during this period,

Gateway’s rates were 82% higher than JCPL’s rates. In fact, there were several months where

Defendant’s rate was more than double JCPL’s rate.

          25.     Not only is JCPL Gateway’s primary competitor in Mr. Wagar’s service territory

(as the utility virtually always is), but JCPL’s rates are also an ideal indicator of market prices

because they are based on publicly held auctions. While JCPL and Gateway may not purchase

electricity in precisely the same manner, over time the costs they incur should be commensurate.

Indeed, Defendant represents in its Terms & Conditions that it purchases electricity supply in

advance to mitigate potential price spikes. Similarly, JCPL and other New Jersey utilities

purchase electricity for present and future use in three-year rolling auctions (each year the utility

buys one third of the electricity it needs for year one, one third for year two, and one third for

year three), which is also designed to mitigate market volatility and price spikes.

          26.     In fact, Gateway has a tactical advantage over the utility as it can purchase

electricity from any number of markets using any number of purchasing and hedging strategies,

and therefore its cost for purchasing electricity should at the very least reflect -- if not undercut –

utility prices.

          27.     Additionally, in its Terms & Conditions, Defendant represents that one of its

major considerations in setting prices is the price that utilities charge for electricity. In spite of

this representation and customers’ resulting reasonable expectations, Gateway’s rate is invariably

higher than the local utility’s rate.



{00296449 }                                         8
              Case 7:18-cv-10244-VB Document 1 Filed 11/05/18 Page 9 of 21



          28.    Therefore, while JCPL’s rates may not precisely match Defendant’s rate, they

should be commensurate. But they are instead wildly disparate.

          29.    The fact that, over time during extended periods, JCPL’s rates decreased while

Gateway’s increased demonstrates both that Gateway’s variable rate is not competitive with the

utilities, but also that Gateway’s rates do not reflect changes in its costs to acquire the electricity

it sells to its customers. For example, from January 2017 until September 2017, a nine month

period, Gateway’s rate increased from $0.1549 per kWh to $0.1755 per kWh, an increase of

13.3%. In contrast, JCPL’s rates decreased from $0.1042 per kWh to $0.965 per kWh, a

reduction of 12%. Over the entire 21-month period from January 2017 to September 2018,

Gateway’s rate increased from $0.1549 per kWh to $0.2141 per kWh, an increase of 38%, while

the JCPL rate declined from $0.1042 per kWh to $0.909 per kWh, a reduction of 12.7%.

          30.    That Defendant’s rates do not reflect market costs for wholesale electricity is also

demonstrated by the disconnect between changes in wholesale electricity prices (as demonstrated

by the PJM wholesale rate) and Defendant’s costs. While the PJM wholesale rate might show

more short term fluctuations than Defendant’s costs (because Defendant claims that it does not

purchase all of its electricity on the spot market), over time, the PJM wholesale rate is an

accurate reflection of wholesale market costs.

          31.    The following table identifies the most recent 21 billing periods during which Mr.

Wagar was enrolled in Gateway’s variable rate, Gateway’s variable price for that period, and the

Weighted LMP Plus Other Wholesale Costs”, which is the total cost for both the weighted

average locational marginal price (the commodity price for electricity) and the other wholesale

costs an ESCO incurs for selling electricity (namely transmission, capacity, ancillary, and

congestion costs) in JCPL’s service territory. The locational marginal price (“LMP”) is a



{00296449 }                                        9
              Case 7:18-cv-10244-VB Document 1 Filed 11/05/18 Page 10 of 21



benchmark used in the PJM territory (which consists of New Jersey, Pennsylvania, and

Maryland) to establish the price of electricity purchases and sales in specific geographic

locations. The “Weighted LMP Plus Other Wholesale Costs” below reflects the Day-Ahead LMP

adjusted upward to reflect that more electricity is purchased when demand, and consequently the

LMPs, are higher. PJM is market administrator and updates the market rate on hourly basis.

                                                                        Weighted LMP
                                                  Gateway Rate
                    Billing Period                                       Plus Other
                                                   Per kWh2
                                                                        Wholesale Costs
                    1/11/17-2/7/17                   $0.154900            0.056585
                    2/8/17 – 3/8/17                  $0.154900            0.046777
                    3/9/17 – 4/6/17                  $0.154900            0.056892
                    3/9/17 – 4/9/17                  $0.154900            0.056892
                    4/7/17 – 5/8/17                  $0.156150            0.052520
                    5/9/17 – 6/9/17                  $0.159900            0.050900
                   6/10/17 – 7/11/17                 $0.164025            0.047161
                   7/12/17 – 8/8/17                  $0.172929            0.052255
                    8/9/17 – 9/8/17                  $0.175500            0.045824
                   9/9/17 – 10/10/17                 $0.176906            0.043754
                  10/11/17 – 11/9/17                 $0.178350            0.044852
                  11/10/17 – 12/8/17                 $0.172155            0.047839
                   12/9/17 – 1/10/18                 $0.165576            0.070550
                   1/11/18 – 2/8/18                  $0.162448            0.151492
                    2/9/18 – 3/9/18                  $0.166390            0.046435
                   3/10/18 – 4/7/18                  $0.187700            0.048316
                    4/8/18 – 5/7/18                  $0.186813            0.047973
                    5/8/18 – 6/7/18                  $0.182026            0.047629
                   6/8/18 – 7/10/18                  $0.186964            0.047045
                   7/11/18 – 8/8/18                  $0.213100             0.056959
                   8/9/18 – 9/10/18                  $0.214070             0.057096


          32.     The fact that Gateway’s rate does not rise and fall when wholesale costs rise and

fall demonstrates that the primary component affecting the variable rate is not Gateway’s

wholesale costs. For example, the wholesale price of electricity dropped from $0.057 per kWh

in February 2018 to $0.047 per kWh in July 2017, a reduction of 17%, while Gateway’s rates


2
    Electricity is sold to New Jersey consumers by the kilowatt hour, or kWh.
{00296449 }                                       10
              Case 7:18-cv-10244-VB Document 1 Filed 11/05/18 Page 11 of 21



rose 5%, from $0.15 to $0.16. Even when wholesale costs rise, Gateway’s rates rise steeply in a

manner disconnected from wholesale cost increases. For example, wholesale costs increased

only $.011 from February 2018 to September 2018, yet Gateway’s rate increased by a staggering

$.048.

          33.     The cost of wholesale electricity is the primary component of the non-overhead

costs Defendant incurs. Indeed, Defendant concedes and represents as much, listing the “cost of

. . . electricity” as the first factor in the “major components that influence our analysis in a

typical month.”

          34.     As explained above, the other factors Defendant identified in the Terms &

Conditions other than the wholesale cost of electricity that affect its variable rate in (such as

capacity, transmission costs, transportation costs, and line losses) are included in the Weighted

LMP Plus Other Wholesale Costs figures above. These additional wholesale costs are relatively

insignificant in terms of the overall costs Defendant incurs to provide retail electricity, and do

not substantially fluctuate over time. Moreover, other ESCOs incur these costs as well, yet they

offer substantially lower rates, just as Gateway itself did for its fixed rate offerings.

          35.     Additionally, because utility prices reflect a rolling three-year purchasing

strategy, utility prices necessarily reflect the cost that ESCOs such as Gateway incur when they

purchase, or hedge, future electricity.

          36.     Therefore, these other cost factors cannot explain the drastic increases in

Defendant’s variable rate or the reason its rates are disconnected from changes in wholesale

costs.

          37.     Defendant’s identification of “profit” amongst the factors it considers does not

justify its outrageously high rates. A reasonable consumer might understand that an ESCO will



{00296449 }                                        11
              Case 7:18-cv-10244-VB Document 1 Filed 11/05/18 Page 12 of 21



attempt to make a reasonable profit by selling consumers retail electricity. However, such a

consumer would also expect that such profits would be consistent with profit margins obtained

by other suppliers of electricity in the market, and also that Defendant’s profiteering at the

expense of its customers would not be so extreme that its rate bears no relation to market prices

but is instead outrageously higher.

          38.     Defendant’s statements and omissions regarding its electricity rates are materially

misleading because the most important consideration for any reasonable consumer when

choosing an energy supplier is price. In fact, all that Defendant offers customers is electricity

delivered by local utilities, a commodity that has the exact same qualities as electricity supplied

by other ESCOs or local utilities. Other than potential price savings, there is nothing to

differentiate Defendant from other ESCOs or local utilities, and the potential for price savings is

the only reason any reasonable consumer would enter into a contract for electricity supply with

Defendant.

          39.     Defendant knows full well that it charges a rate that is unconscionably high, and

the misrepresentations it makes with regard to the rate being market based were made for the

sole purpose of inducing consumers to sign up for Defendant’s electricity supply so that it can

reap outrageous profits to the direct detriment of consumers without regard to the consequences

high utility bills cause such consumers. As such, Defendant’s actions were actuated by actual

malice or accompanied by wanton and willful disregard for consumers’ well-being.

                               CLASS ACTION ALLEGATIONS

          40.     Plaintiff brings this action on his own behalf and additionally, pursuant to Rule

23(b)(2) and (3) of the Federal Rules of Civil Procedure, on behalf of a class of all Gateway

customers, other than citizens of New York, who were charged a variable rate for residential



{00296449 }                                        12
              Case 7:18-cv-10244-VB Document 1 Filed 11/05/18 Page 13 of 21



electricity services by Gateway from November 2012 to the present and whose customer

agreement contained substantially similar variable rate terms.

          41.     Plaintiff also brings this action on his own behalf and additionally, pursuant to

Rule 23(b)(2) and (3) of the Federal Rules of Civil Procedure, on behalf of a subclass (the

“Subclass”) of New Jersey Gateway customers who were charged a variable rate for residential

electricity services by Gateway from Novemvber 2012 to the present.

          42.     Excluded from the Class and Subclass are Defendant; any parent, subsidiary, or

affiliate of Defendant; any entity in which Defendant has or had a controlling interest, or which

Defendant otherwise controls or controlled; and any officer, director, legal representative,

predecessor, successor, or assignee of Defendant.

          43.     This action is brought as a class action for the following reasons:

                  a.      The Classes consist of thousands of persons and is therefore so numerous

that joinder of all members, whether otherwise required or permitted, is impracticable;

                  b.      There are questions of law or fact common to the Classes that predominate

over any questions affecting only individual members, including:

                         i.      whether Defendant violated N.J.S.A. 56: 8-1 et seq.;

                        ii.      whether Defendant breached its contract with its customers by

charging variable rates not based on the specified factors;

                       iii.      whether Defendant breached the covenant of good faith and fair

dealing by exercising its unilateral price-setting discretion in bad faith, i.e., to price gouge;

                       iv.        whether Plaintiff and the Classes have sustained damages and, if

so, the proper measure thereof; and




{00296449 }                                        13
              Case 7:18-cv-10244-VB Document 1 Filed 11/05/18 Page 14 of 21



                       v.          whether Defendant should be enjoined from continuing to charge

variable rates not based on market conditions;

                  c.     The claims asserted by Plaintiff are typical of the claims of the members

of the Classes;

                  d.     Plaintiff will fairly and adequately protect the interests of the Classes, and

Plaintiff has retained attorneys experienced in class and complex litigation, including class

litigation involving consumer protection and ESCOs;

                  e.     Prosecuting separate actions by individual class members would create a

risk of inconsistent or varying adjudications with respect to individual class members that would

establish incompatible standards of conduct for Defendant;

                  f.     Defendant has acted on grounds that apply generally to the Classes,

namely representing that its variable rates are based on market conditions, i.e., competitive and

reflective of the wholesale market, when Defendant’s rates are in fact substantially higher, such

that final injunctive relief prohibiting Defendant from continuing its deceptive practices is

appropriate with respect to the Classes;

                  g.        A class action is superior to other available methods for the fair and

efficient adjudication of the controversy, for at least the following reasons:

                        i.         Absent a class action, Class members as a practical matter will be

unable to obtain redress, Defendant’s violations of its legal obligations will continue without

remedy, additional consumers and purchasers will be harmed, and Defendant will continue to

retain its ill-gotten gains;

                       ii.         It would be a substantial hardship for most individual members of

the Classes if they were forced to prosecute individual actions;



{00296449 }                                          14
              Case 7:18-cv-10244-VB Document 1 Filed 11/05/18 Page 15 of 21



                      iii.       When the liability of Defendant has been adjudicated, the Court

will be able to determine the claims of all members of the Classes;

                       iv.       A class action will permit an orderly and expeditious

administration of claims, foster economies of time, effort, and expense and ensure uniformity of

decisions;

                       v.        The lawsuit presents no difficulties that would impede its

management by the Court as a class action; and

                       vi.       Defendant has acted on grounds generally applicable to Class

members, making class-wide monetary and injunctive relief appropriate.

          44.     Defendant’s violations of N.J.S.A. 56: 8-1 et seq. are applicable to all members of

the Subclass, and its violations of the common law are applicable to all members of the Class,

and Plaintiff is entitled to have Defendant enjoined from engaging in illegal and deceptive

conduct in the future.

                                   FIRST CAUSE OF ACTION
                             (Breach of Contract on behalf of the Class)

          45.     Plaintiff repeats and re-alleges the allegations contained in the paragraphs

above as if fully set forth herein.

          46.     Gateway customers in New Jersey, and others in other states, have customer

agreements whose variable rate terms are substantially similar.

          47.     Plaintiff and the Class entered into valid contracts with Defendant for the

provision of electricity.

          48.     Pursuant to the Agreement, Defendant agreed to charge a variable rate for

electricity based on market conditions, in particular, its cost of purchasing electricity for

delivery to customers from the same utility territory, and the prices charged by local utility

{00296449 }                                        15
              Case 7:18-cv-10244-VB Document 1 Filed 11/05/18 Page 16 of 21



companies and other competitors.

          49.     Pursuant to the Agreement, Plaintiff and the Class paid the variable rates

Defendant charged for electricity.

          50.     However, Defendant failed to perform its obligations under the Agreement to

charge rates based primarily upon electricity costs and the rates utilities and other ESCOs

chage. Indeed, Defendant charged a variable rate for electricity that was untethered from the

factors upon which the parties agreed the rate would be based.

          51.     Plaintiff and the Class were damaged as a result because they were billed, and

they paid, a charge for electricity that was higher than it would have been had Defendant

based its rate on the agreed upon factors.

          52.     By reason of the foregoing, Defendant is liable to Plaintiff and the other

members of the Class for the damages that they have suffered as a result of Defendant’s

actions, the amount of such damages to be determined at trial, plus attorneys’ fees.

                             SECOND CAUSE OF ACTION
      (Breach of Implied Covenant of Good Faith & Fair Dealing on Behalf of the Class)

          53.     Plaintiff repeats and re-alleges the allegations contained in the paragraphs above

as if fully set forth herein.

          54.     Every contract contains an implied covenant of good faith and fair dealing in

the performance and enforcement of the contract. The implied covenant is an independent

duty and may be breached even if there is no breach of a contract’s express terms.

          55.     Under the contract, Defendant had unilateral discretion to set the variable rate

for electricity based on market conditions and other factors, such as the amount of profit

Defendant hoped to earn from the sale of electricity in a customer’s utility area.

          56.     Plaintiff reasonably expected that the variable rates for electricity would,

{00296449 }                                        16
              Case 7:18-cv-10244-VB Document 1 Filed 11/05/18 Page 17 of 21



notwithstanding Defendant’s profit goals, reflect the market and wholesale prices for

electricity and that Defendant would refrain from price gouging. Without these reasonable

expectations, Plaintiff and other Class members would not have agreed to buy electricity

from Defendant.

          57.     Defendant breached the implied covenant of good faith and fair dealing by

arbitrarily and unreasonably exercising its unilateral rate-setting discretion to price gouge and

frustrate Plaintiff and other Class members’ reasonable expectations that the variable rate for

electricity would be commensurate with market conditions.

                                   THIRD CAUSE OF ACTION
                   (Violation of N.J.S.A. 56: 8-1 et seq. on Behalf of the Subclass)

          58.     Plaintiff repeats and re-alleges the allegations contained in the paragraphs above

as if fully set forth herein.

          59.     The Consumer Fraud Act prohibits, inter alia:

          The act, use or employment by any person of any unconscionable commercial
          practice, deception, fraud, false pretense, false promise, misrepresentation, or the
          knowing concealment, suppression, or omission of any material fact with intent that
          others rely upon such concealment, suppression, or omission, in connection with
          the sale or advertisement of any merchandise. . . .

N.J.S.A. § 56:8-2.

          60.     Defendant’s misrepresentations and false, deceptive, and misleading

statements and omissions with respect to the variable rates it charges for electricity, as

described above, constitute affirmative misrepresentations in connection with the marketing,

advertising, promotion, and sale of electricity in violation of the Consumer Fraud Act.

          61.     Defendant’s false, deceptive, and misleading statements and omissions would

have been material to any potential consumer’s decision to purchase electricity from

Gateway.

{00296449 }                                        17
              Case 7:18-cv-10244-VB Document 1 Filed 11/05/18 Page 18 of 21



          62.     Defendant also failed to inform customers that its variable rates for electricity

are substantially higher than those based on the market price of electricity and do not reflect

the wholesale cost of purchasing electricity. That information would have been material to

any consumer deciding whether to purchase electricity from Gateway.

          63.     Defendant makes these false, deceptive, and misleading statements and

omissions with the intent that consumers rely upon such statements.

          64.     Defendant’s intentional concealments are designed to deceive current and

prospective variable rate customers into believing that rates will be commensurate with

market conditions and the specified factors in the Terms & Conditions. By concealing its

actual pricing strategy (i.e., maximizing price gouging), Defendant benefits from reliance and

deprives consumers from informed purchasing decisions and savings.

          65.     Defendant’s affirmative conduct and omissions constitute unlawful practices

beyond a mere breach of contract. Rather, Defendant’s practices are unconscionable and

outside the norm of reasonable business practices.

          66.     Plaintiff and the other members of the Subclass entered into agreements to

purchase electricity from Defendant for personal use and suffered ascertainable loss as a

direct and proximate result of Defendant’s actions in violation of the Consumer Fraud Act.

          67.     As a consequence of Defendant’s wrongful actions, Plaintiff and the other

members of the Subclass suffered an ascertainable loss of monies based on the difference in

the rate they were charged versus the rate they would have been charged had Defendant

charged a rate based on market conditions and the factors specified in the Terms &

Conditions or had they not switched to Defendant from their previous supplier.

          68.     Plaintiff and other members of the Subclass suffered an ascertainable loss



{00296449 }                                        18
               Case 7:18-cv-10244-VB Document 1 Filed 11/05/18 Page 19 of 21



caused by Defendant’s misrepresentations and omissions because they would not have

entered into an agreement to purchase electricity from Defendant if the true facts concerning

its rates had been known.

          69.      By reason of the foregoing, Defendant is liable to Plaintiff and the other

members of the Subclass for trebled compensatory damages, punitive damages, attorneys’

fees, and the costs of this suit. N.J.S.A. §§ 56:8-2.11, 8-2.12, 8-19.

          70.      Gateway knows full well that it charges a rate that is unconscionably high, and

the misrepresentations it makes with regard to the rate being market based are made for the

sole purpose of inducing consumers to sign up for Gateway’s electricity supply so that it can

reap outrageous profits to the direct detriment of New Jersey consumers without regard to the

consequences high utility bills cause such consumers. As such, Defendant’s actions are

unconscionable and actuated by bad faith, lack of fair dealing, actual malice, or accompanied

by wanton and willful disregard for consumers’ well-being. Defendant is therefore

additionally liable for punitive damages, in an amount to be determined at trial.

          71.      As a result of Defendant’s breach, Defendant is liable to Plaintiff and other

Subclass members for actual damages in an amount to be determined at trial and attorney’s

fees.

          WHEREFORE, Plaintiff respectfully requests that the Court should enter judgment

against Defendant as follows:

          1.       Certifying this action as a class action, with a class and subclass as defined

above;




{00296449 }                                         19
               Case 7:18-cv-10244-VB Document 1 Filed 11/05/18 Page 20 of 21



          2.       On Plaintiff’s First Cause of Action, awarding against Defendant damages that

Plaintiff and the other members of the Class have suffered, trebled, and granting appropriate

injunctive relief;

          3.       On Plaintiff’s Second Cause of Action, awarding against Defendant damages that

Plaintiff and the other members of the Class have suffered as a result of Defendant actions;

          4.       On Plaintiff’s Third Cause of Action, awarding against Defendant damages that

Plaintiff and the other members of the Subclass have suffered as a result of Defendant’s actions;

          5.       Awarding Plaintiff and the Classes punitive damages;

          6.       Awarding Plaintiff and the Classes interest, costs and attorneys’ fees; and

          7.       Awarding Plaintiff and the Classes such other and further relief as this Court

deems just and proper.

                                 DEMAND FOR TRIAL BY JURY

          Pursuant to Federal Rule of Civil Procedure Rule 38, Plaintiff hereby demands a trial by

jury.




{00296449 }                                        20
              Case 7:18-cv-10244-VB Document 1 Filed 11/05/18 Page 21 of 21



Dated:         November 5, 2018
               White Plains, New York

                                          FINKELSTEIN, BLANKINSHIP,
                                          FREI-PEARSON & GARBER, LLP



                                          D. Greg Bia ins 'p
                                          Todd G. Garber
                                          Chantal Khalil
                                          445 Hamilton Avenue
                                          White Plains, New York 10601
                                          Tel: (914) 298-3281
                                          Fax: (914) 824-1561
                                          gblankinship(a)fbfglaw.com
                                          tgarber@fbfgfaw.com
                                          ckhalil@fbfglaw.com

                                          Attorneys for Plaintiff and the Putative Class




{00296449 }                                 21
